Exhibit 10.6 CONSENT, REPAYMENT AND RELEASE AGREEMENT This CONSENT, REPAYMENT AND RELEASE AGREEMENT (this “ Agreement ”) is entered into as of February 2, 2016 (the “ Effective Date ”) by and among Cesca Therapeutics Inc., a Delaware corporation (the “ Company ”), Sabby Healthcare Master Fund, Ltd. (“ Sabby Healthcare Fund ”) and Sabby Volatility Warrant Master Fund, Ltd. (“ Sabby Volatility Fund ”, and together with Sabby Healthcare Fund, the “ Sabby Parties ”). The Company and the Sabby Parties are referred to herein, collectively, as the “ Parties ”. RECITALS WHEREAS , reference is made to (i) that certain Securities Purchase Agreement, dated August 31, 2015, by and among the Company and the Sabby Parties (the “ Sabby Purchase Agreement ”); (ii) those two certain Senior Secured Convertible Debentures Due August 31, 2045, in the original principal amounts of $3,500,000 and $2,000,000, each as amended pursuant to those amendments dated September 23, 2015, issued to the Sabby Parties pursuant to the Sabby Purchase Agreement (the “ Sabby Debenture s ”); (iii) that certain Registration Rights Agreement, dated August 31, 2015, entered into by and among the Company and the Sabby Parties (the “ Registration Rights Agreement ”); (iv) those certain Series A Common Stock Purchase Warrants issued to the Sabby Parties pursuant to the Sabby Purchase Agreement (the “ Series A Warrants ”); and (v) those certain Series B Common Stock Purchase Warrants issued to the Sabby Parties pursuant to the Sabby Purchase Agreement (the “ Series B Warrants ” and together with the Sabby Purchase Agreement, the Sabby Debentures, the Registration Rights Agreement and the Series A Warrants, the “ Sabby Transaction Documents ”). Capitalized terms that are not otherwise defined herein has the meanings given to such terms in the Sabby Transaction Documents; WHEREAS , the Company, Boyalife (Hong Kong) Inc. Limited (“Boyalife HK”) and Boyalife Investment Inc. (“ Boyalife USA ”, and together with Boyalife HK, the “ Investors ”) are entering into a Purchase Agreement, dated on or about the date hereof (“ Boyalife Purchase Agreement ”), pursuant to which the Company shall issue to the Investors the following securities: (i) up to $2.5 million of the Company’s common stock, $0.001 par value per share (the “ Common Stock ” ), at a purchase price of $0.17 per share (the “ Stock Price ”), and sale of such shares, the “ Stock Purchase ”), (ii) unsecured three-year debentures (convertible at maturity into Common Stock at the Stock Price per share), with a principal face amount up to $12.5 million (the “ Boyalife Debentures ”), and (iii) five-year warrants to purchase additional shares of Common Stock equal to 80% of the shares sold to the Investors (assuming full conversion of the Boyalife Debentures), exercisable at $0.40 per share (the “ Boyalife Warrants ” and together with the Boyalife Purchase Agreement and Boyalife Debentures, the “ Boyalife Transaction Documents ”) (collectively, the “ Boyalife Financing ”); WHEREAS , in connection with the Boyalife Financing, the Parties desire to evidence (i) the Sabby Parties’ consent to the Boyalife Financing; (ii) the Sabby Parties’ waiver of certain participation rights under the Sabby Purchase Agreement with respect to the Boyalife Financing; (iii) the Parties’ agreement to the full prepayment and cancellation, without penalty, of the Sabby Debentures; (iv) the Parties’ agreement to terminate the Registration Rights Agreement; (v) the Parties’ agreement to amend the Sabby Purchase Agreement to, among other things, terminate the Sabby Parties’ registration rights and participation rights thereunder; (vi) the Parties’ agreement to amend the terms of the Series A Warrants pursuant to the form of amendment attached hereto as Exhibit A (the “ Series A Warrant Amendment ”); (v) the Parties’ agreement to the Sabby Parties’ exercise of the Series B Warrants, pursuant to the cashless exercise provisions of Section 2(c) thereof, for an aggregate amount of shares equal to the lesser of (A) 2,500,000 shares of Common Stock and (B) the maximum amount of shares of Common Stock exercisable under the Series B Warrant as of January 18, 2015 without exceeding the “Beneficial Ownership Limitation” (as defined in the Series B Warrant); (vi) immediately following the cashless exercise set forth in the immediately preceding clause (v), the Parties’ agreement to cancel the outstanding Series B Warrants and any rights to exercise such Series B Warrants for shares of Common Stock thereunder; and (vii) the release by the Sabby Parties of the Company of all claims, liabilities and obligations owed to the Sabby Parties pursuant to the form of general release of claims attached hereto as Exhibit B (the “ General Release ”); and WHEREAS , the Parties wish to memorialize such agreement and eliminate the possibility of any future disputes related thereto. AGREEMENT NOW, THEREFORE , in consideration of the premises and the mutual covenants and obligations contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.
